Case: 15-60044      Document: 00513133953         Page: 1    Date Filed: 07/29/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 15-60044                         United States Court of Appeals
                                  Summary Calendar                                Fifth Circuit

                                                                                FILED
                                                                            July 29, 2015
RAEL A. ODONGO,                                                            Lyle W. Cayce
                                                                                Clerk
              Petitioner

v.

OFFICE OF THE CHIEF ADMINISTRATIVE HEARING OFFICER;
CROSSMARK, INCORPORATED,

              Respondents




                           Petition for Review of an Order
                    of the United States Department of Justice
                      Executive Office of Immigration Review
                Office of the Chief Administrative Hearing Officer
                               OCAHO No. 13B00085


Before PRADO, OWEN, and GRAVES, Circuit Judges.
PER CURIAM:*
       Petitioner Rael A. Odongo petitions for review of an order of the
administrative law judge (“ALJ”) dismissing her complaint alleging retaliation
and document abuse in violation of the Immigration Reform and Control Act



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-60044      Document: 00513133953    Page: 2   Date Filed: 07/29/2015



                                  No. 15-60044
of 1986 (“IRCA”), 8 U.S.C. § 1324b.        Finding no error, we deny Odongo’s
petition.
                                BACKGROUND
      Odongo, a non-citizen authorized to work in the United States, was hired
on June 6, 2011 by Appellee Crossmark, Incorporated as a merchandising
services    project   administrator.   Odongo’s    most    recent   Employment
Authorization Document (“EAD”) was set to expire on March 8, 2013.
Beginning ninety days in advance of that date, Odongo received a series of
notices from Crossmark that her work authorization was set to expire. These
notices stated, “In order for us to continue to employ you, we must re-verify
your employment eligibility.” On March 7, 2013, having still not received
Odongo’s new work permit, Odongo’s direct supervisor and regional supervisor
met with her. At the meeting, Odongo was told that unless her card was
renewed, she would be terminated at the end of the next day. At the end of the
day on March 8th, Odongo cleaned out her desk, turned in her laptop and
employee badge, and took her personal belongings with her.
      In the days following Odongo’s termination, her direct supervisor
requested her assistance with several work related matters. Odongo spent
approximately four hours on these tasks. On March 12, 2013, in an effort to
regain her job, Odongo notified her regional supervisor that her new EAD had
been approved and was in production. On March 14, 2013, Odongo sent a text
message to her direct supervisor notifying her that Odongo was in
communications with an immigration attorney and that Odongo was planning
to report Crossmark to the Department of Justice (“DOJ”) regarding certain
immigration law violations and document abuses. Later that day, Odongo
discovered that her project administrator position had been filled. In response,
Odongo filed a charge with the Office of Special Counsel for Immigration-
Related Unfair Employment Practices and a subsequent complaint with the
                                       2
    Case: 15-60044      Document: 00513133953        Page: 3    Date Filed: 07/29/2015



                                    No. 15-60044
DOJ Executive Office for Immigration Review, Office of the Chief
Administrative Hearing Officer (“OCAHO”).               The OCAHO ALJ granted
Crossmark’s motion for summary decision. Odongo now seeks our review of
the ALJ’s decision.
                                   DISCUSSION
      We uphold agency findings that are supported by substantial evidence.
Wije v. Barton Springs, 81 F.3d 155, at *1 (5th Cir. 1996) (unpublished). We
review conclusions of law de novo. Id. Odongo contends that her expired EAD
was pretext for her termination and that she was instead fired for engaging in
protected conduct under 8 U.S.C. § 1324b(a)(5). The ALJ rejected Odongo’s
retaliation claim on several bases including that Odongo had not demonstrated
that her termination was in response to her protected conduct. The ALJ
further rejected Odongo’s document abuse claim because Odongo had not
shown that Crossmark failed to accept valid documentation of her work
authorization prior to her termination. We affirm these findings.
      Substantial evidence supports the conclusion, fatal to Odongo’s
retaliation claim, that the decision to terminate Odongo on March 8th was
made well in advance of Odongo’s meeting with her supervisors on March 7th. 1
Odongo’s supervisors told her on March 7th that in the absence of work
authorization renewal by the end of the day on March 8th, she would be
terminated. Moreover, Odongo received numerous notifications that she would
not continue to be employed by Crossmark if she did not re-verify her
employment eligibility. Therefore, any statements Odongo subsequently made
to her supervisors regarding her intentions to report their employment
practices had no causal effect on Odongo’s termination.



      1Odongo concedes in her brief that a finding that her termination occurred prior to
March 14, 2013 forecloses her retaliation claim.
                                           3
    Case: 15-60044   Document: 00513133953      Page: 4   Date Filed: 07/29/2015



                               No. 15-60044
     Additionally, substantial evidence supports the finding that Odongo
failed to provide valid documentation to Crossmark, a prerequisite to a
document abuse claim. Odongo was terminated on March 8th, yet her EAD
was not renewed until March 12, 2013.    Thus, Odongo did not possess valid
documentation at the time of her termination.
     For these reasons, we DENY the petition for review.




                                     4